


110 HR 3748 IH: Servicemember Student Loan Interest

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3748
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mrs. Davis of
			 California (for herself, Mr. Davis of
			 Illinois, and Ms. Hirono)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Federal Direct Loan Program to provide that
		  interest shall not accrue on Federal Direct Loans for active duty service
		  members.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemember Student Loan Interest
			 Relief Act.
		2.No
			 accrual of interest for active duty service membersSection 455 of the Higher Education Act of
			 1965 (20 U.S.C. 1087e) is amended by adding at the end the following:
			
				(n)No accrual of
				interest for active duty service members
					(1)In
				generalNotwithstanding any other provision of this part, and
				except as provided in paragraph (3), interest on a loan made under this part
				shall not accrue for an eligible borrower.
					(2)Eligible
				borrowerIn this subsection, the term eligible
				borrower means an individual who is—
						(A)serving on active
				duty during a war or other military operation or national emergency; or—
						(B)performing
				qualifying National Guard duty during a war or other military operation or
				national emergency.
						(3)LimitationAn
				individual who qualifies as an eligible borrower under this subsection may
				receive the benefit of this subsection for not more than 60
				months.
					.
		3.Consolidation
			 loansSection 428C(b)(5) of
			 the Higher Education Act of 1965 (20 U.S.C. 1078–3(b)(5)) is amended by
			 inserting after the first sentence the following: In addition, in the
			 event that a borrower chooses to obtain a consolidation loan for the purposes
			 of using the no accrual of interest for active duty service members program
			 offered under section 455(n), the Secretary shall offer any such borrower who
			 applies for it, a Federal Direct Consolidation loan..
		
